NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        FEB 28 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

MARK A. BROWN,                                  No. 18-16807

                Plaintiff-Appellant,            D.C. No. 5:18-cv-01578-LHK

 v.
                                                MEMORANDUM*
C. FLORES, Correctional Officer, Salinas
Valley Prison; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                     for the Northern District of California
                     Lucy H. Koh, District Judge, Presiding

                          Submitted February 19, 2019**

Before:      FERNANDEZ, SILVERMAN, and WATFORD, Circuit Judges.

      California state prisoner Mark A. Brown appeals pro se from the district

court’s judgment dismissing his 42 U.S.C. § 1983 action alleging deliberate

indifference. We have jurisdiction under 28 U.S.C. § 1291. We review de novo a

dismissal under 28 U.S.C. § 1915A. Hamilton v. Brown, 630 F.3d 889, 892 (9th


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Cir. 2011). We reverse and remand.

      The district court dismissed Brown’s action on the basis that Brown’s

allegations were too conclusory to infer that each defendant knew of a substantial

risk of serious harm to Brown and failed to act. However, Brown alleged in his

verified amended complaint that he personally notified defendants that his cell was

flooding with water, creating a hazard to his safety and preventing him from using

his sink and toilet, and that defendants declined to help him. Liberally construed,

these allegations “are sufficient to warrant ordering [defendants] to file an answer.”

Wilhelm v. Rotman, 680 F.3d 1113, 1116 (9th Cir. 2012); see also Johnson v.

Lewis, 217 F.3d 726, 732 (9th Cir. 2000) (deprivation of sanitation may amount to

an Eighth Amendment violation); Anderson v. County of Kern, 45 F.3d 1310, 1314

(9th Cir. 1995) (“[S]ubjection of a prisoner to lack of sanitation that is severe or

prolonged can constitute an infliction of pain within the meaning of the Eighth

Amendment.”). We therefore reverse the judgment and remand for further

proceedings.

      REVERSED and REMANDED.




                                           2                                    18-16807